           Case 1:19-cv-02965-VEC Document 71 Filed 11/10/20 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 11/10/2020
 -------------------------------------------------------------- X
 PASTOR NESTOR VICTOR, individually and on :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                : 19-CV-2965 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
                                                                :
 SAM’S DELI GROCERY CORP., d/b/a Sam’s                          :
 Deli, and WALID MOHAMED SEIDI,                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 30, 2020, the parties reached an agreement on all issues before

the Magistrate Judge;

       WHEREAS on October 2, 2020, the Court ordered that, should the parties wish to

dismiss the action with prejudice, they must file a joint letter motion and proposed settlement

agreement not later than October 30, 2020 (Dkt. 68);

       WHEREAS on November 2, 2020, the Court granted the parties’ request for an

adjournment to November 6, 2020 of the deadline to file their joint letter motion and proposed

settlement agreement (Dkt. 70); and

       WHEREAS as of the date of this order, the Court has not received the parties’ joint letter

motion or proposed settlement agreement;

       IT IS HEREBY ORDERED that the parties must appear for a teleconference before the

Court on November 13, 2020, at 11:30 a.m. The parties may dial-in using (888) 363-4749 //

access code: 3121171 // security code: 2965.



                                           Page 1 of 2
       Case 1:19-cv-02965-VEC Document 71 Filed 11/10/20 Page 2 of 2




SO ORDERED.
                                          _________________________________
Date: November 10, 2020                         VALERIE CAPRONI
      New York, New York                      United States District Judge




                                 Page 2 of 2
